Title: From Thomas Jefferson to Charles Pinckney, 29 October 1799
From: Jefferson, Thomas
To: Pinckney, Charles



Dear Sir
Monticello Oct. 29. 99

Your favor of Sep. 12. came to hand on the 3d. inst. I have delayed acknoledging it in hopes of recieving the longer one you mentioned to have written. but that has not yet reached me. I was both pleased  and edified by the piece on Robbins’s case. it ought to be a very serious case to the judge. I think no one circumstance since the establishment of our government has affected the popular mind more. I learn that in Pennsylvania it had a great effect. I have no doubt the piece you enclosed will run through all the republican papers, and carry the question home to every man’s mind. the success of Mc.kean’s election is a subject of real congratulation & hope. the majority by which he carried it is not yet known here, but it must have been very great. we [have] also to expect that the same spirit which prevailed & shewed itself so strongly on that vote, has been equally efficacious in the election of their legislature. could a republican legislature in Pensylvania be once added to those South of the Patowmac, it would command more respect to our constitution. I consider all the encroachments made on that heretofore, as nothing, as mere retail stuff, compared with the wholesale doctrine, that there is a common law in force in the U.S. of which & of all the cases within it’s provisions their courts have cognizance. it is compleat consolidation. Elsworth & Iredell have openly recognized it. Washington has [squinted] at it, and I have no doubt it has been decided to cram it down our throats. in short it would seem that changes in the principles of our government are to be pushed till they accomplish a monarchy peaceably, or force a resistance which with the aid of an army may end in monarchy. still I hope that this will be peaceably prevented by the eyes of the people being opened and the consequent effect of the elective principle. this is certainly taking place in the middle states. the late misfortunes of France would probably render the Consolidationers more enterprising & more intolerant than ever at the next session of Congress, were they not held in check by the British aggressions. you flatter us with the possibility of coming on by land & taking this in your route. nothing could [be more pleasing] to me, as it will be to Colo. Monroe & mr Madison. our legislature meets on the same day with Congress, consequently mr Madison’s motions will be affected accordingly. I wish I knew enough of the roads to recommend the best route to you. but I am unacquainted with them, except so far as to observe that if you come by Halifax […] the direct line thence would be Brunswick, Amelia, Lile’s ford [Appo]matox & Columbia at the fork of James river, from whence [the road] hither is good, except the last 8. or 10. miles. our friend […] Mason, from whom I lately recd a letter, is well. Wilson C. Nicho[las will] be his collegue […] Tazewell, and Monroe will probably be [the] governor. notwithstanding the unaccountable event of some of [the] congressional elections in April last, those for  the state legislature have made that body still more republican than it was. I hope […] carolina is recovering from the delusion which affected their last election. accept assurances of the sincere esteem of Dr. Sir
Your most obedt. humble servt

Th: Jefferson


P.S. I shall not frank my letter lest it should [awak]e the curi[osity] of the post offices.

